DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 31, 2020 has been considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on August 20, 2019. It is noted, however, that applicant has not filed a certified copy of the 20190769553.6 application as required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 12, and 18 and their dependent thereof, the prior of record, specifically Ahmed et al. (US 2017/0363719), Kostis et al. (US 2019/0190624), and Cheng et al. (US 2006/0244654) discloses receiving radar signals transmitted by the plurality of radar transmitters via an antenna array comprising a plurality of coupling probe antenna elements; decoupling the received radar signals; retrieving target parameters provided by a scenario simulator, the target parameters corresponding to emulated targets for reflecting the radar signals transmitted by the plurality of radar transmitters.
However, none of the prior art cited alone or in combination provides the motivation to teach retrieving transmit antenna patterns corresponding to the plurality of radar transmitters and receive antenna patterns corresponding to the plurality of radar receivers; generating emulated target echo signals, corresponding to the emulated targets, in response to the decoupled radar signals, respectively, based at least in part on the target parameters of each of the emulated targets, the transmit antenna patterns and the receive antenna patterns; pre-decoupling the emulated target echo signals; and transmitting the pre-decoupled emulated target echo signals to the plurality of radar receivers via the antenna array to simulate echoes from the emulated targets responsive to the received radar signals, respectively, wherein performance of the mm Wave radar sensor is determined based at least in part on comparing an identified target list by the mm Wave radar sensor and an emulated target list of the emulated targets using the emulated echo target signals to determine a number of matches.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648